Name: Commission Regulation (EC) NoÃ 2244/2004 of 23 December 2004 opening tariff quotas for the year 2005 for imports into the European Community of certain processed agricultural products originating in Romania
 Type: Regulation
 Subject Matter: agri-foodstuffs;  tariff policy;  trade;  international trade;  Europe;  agricultural activity
 Date Published: nan

 28.12.2004 EN Official Journal of the European Union L 381/8 COMMISSION REGULATION (EC) No 2244/2004 of 23 December 2004 opening tariff quotas for the year 2005 for imports into the European Community of certain processed agricultural products originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 98/626/EC of 5 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements to the existing preferential regime (2), and in particular Article 2(1) thereof, Whereas: (1) Protocol 3 on trade in processed agricultural products to the Europe Agreement with Romania, as amended by the Protocol for the adaptation of the trade aspects of that Agreement, provides for the reduction in the agricultural component of the duties applicable on importation of certain processed agricultural products originating in Romania, within the limits of tariff quotas. Those quotas should be opened for 2005. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Common Customs Code (3) lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quotas opened by this Regulation are to be managed in accordance with those rules. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 The Community annual tariff quotas for the processed agricultural products originating in Romania listed in the Annex are opened from 1 January 2005 to 31 December 2005 under the conditions set out in that Annex. Article 2 The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2004. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Council Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 301, 11.11.1998, p.1. (3) OJ L 253, 11.10.1993, p.1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p.1). ANNEX Serial No CN Code Description Quota for 2005 (tonnes) Rate of duty applicable (1) 09.5431 ex 1704 Sugar confectionery (including white chocolate), not containing cocoa, excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 (2) 2 100 0 + RAC 09.5433 ex 1806 Chocolate and other food preparations containing cocoa (2), other than those falling within CN codes 1806 10 15 or 1806 20 70 1 500 0 + RAC 09.5435 ex 1902 Pasta, whether or not cooked or stuffed or otherwise prepared, excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 600 0 + RAC 09.5437 ex 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour and meal), precooked or otherwise prepared, not elsewhere specified or included, excluding products falling within CN code 1904 20 10 438 0 + RAC 09.5439 1905 Bread, pastry, cakes, biscuits and other bakers wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 1 875 0 + RAC 09.5441 2101 30 19 2101 30 99 Roasted coffee substitutes Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 163 0 + RAC 09.5443 2105 00 Ice cream and other edible ice, whether or not containing cocoa 114 0 + RAC 09.5445 0405 20 10 0405 20 30 ex 2106 ex 3302 10 3302 10 29 Dairy spreads of a fat content, by weight, of 39 % or more, but not exceeding 75 % Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20, 2106 90 20 and 2106 90 92 and other than flavoured or coloured sugar syrups (2) Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used for the beverages industries: Other 1 050 0 + RAC 09.5447 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages, not including fruit or vegetable juices of CN code 2009, containing products of CN codes 0401 to 0404 or fat obtained from products of CN codes 0401 to 0404 100 0 + RAC (1) RAC = reduced agricultural components (calculated in accordance with the basic amounts set out in Protocol 3 to the Agreement) applicable within the quantitative limits of the quotas. Such reduced agricultural components are subject to the maximum duty laid down in the common customs tariff, if any, and in the case of products falling within CN codes 1704 10 91, 1704 10 99, 2105 00 10, 2105 00 91 or 2106 90 10, to the maximum duty provided for in the Agreement. (2) Excluding goods containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose), falling within CN codes ex 1704 90 51, ex 1704 90 99, ex 1806 20 80, ex 1806 20 95, ex 1806 90 90 or ex 2106 90 98.